UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Proto Labs, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proto Labs, Inc. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (763) 479-3680 Fax: (763) 479-2679 April 7, 2015 Dear Fellow Shareholder: The Board of Directors of Proto Labs, Inc. joins me in extending a cordial invitation to attend our 2015 Annual Meeting of Shareholders (the “Annual Meeting”), which will be held at the offices of Faegre Baker Daniels LLP, 2200 Wells Fargo Center, 90South Seventh Street, Minneapolis, MN 55402, on Wednesday, May 20, 2015 at 9:00 a.m. local time. We will be using the “Notice and Access” method of furnishing proxy materials via the Internet to our shareholders. We believe that this process will provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to reduce the environmental impact of our Annual Meeting and the costs of printing and distributing the proxy materials. On or about April 7, 2015, we will mail to our shareholders a Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our Proxy Statement and Annual Report on Form 10-K and vote electronically via the Internet. The Notice also contains instructions on how to receive a paper copy of your proxy materials. It is important that your shares be represented at the Annual Meeting whether or not you plan to attend in person. Please vote electronically via the Internet or, if you receive a paper copy of the proxy card by mail, you may vote by Internet or telephone or by returning your signed proxy card in the envelope provided. If you do attend the Annual Meeting and desire to vote in person, you may do so by following the procedures described in the Proxy Statement even if you have previously sent a proxy. We hope that you will be able to attend the Annual Meeting and we look forward to seeing you. Very truly yours, Lawrence J. Lukis Chairman of the Board PROTO LABS, INC. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 20, 2015 Proto Labs, Inc. will hold its 2015 Annual Meeting of Shareholders at the offices of Faegre Baker Daniels LLP located at 2200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402, on Wednesday, May 20, 2015. The Annual Meeting will begin at 9:00 a.m. local time. The proxy materials were made available to you via the Internet or mailed to you beginning on or about April 7, 2015. At the Annual Meeting, our shareholders will: 1. Elect seven directors to hold office until the next Annual Meeting of Shareholders or until their successors are duly elected. 2. Vote on the ratification of the selection of Ernst& Young LLP as our independent registered public accounting firm for fiscal 2015. 3. Vote on an advisory basis to approve the compensation of the officers disclosed in the accompanying Proxy Statement, which we refer to as a “say-on-pay” vote. 4. Vote on the approval of an amendment to our Third Amended and Restated Articles of Incorporation to implement a majority voting standard in uncontested director elections. 5. Act on any other matters that may properly come before the Annual Meeting, or any adjournment or postponement thereof. The board of directors recommends that shareholders vote FOR each of the following: 1. The director nominees named in the accompanying Proxy Statement. 2. The ratification of the selection of Ernst& Young LLP as our independent registered public accounting firm for fiscal 2015. 3. The approval of the say-on-pay proposal. 4. The approval of the amendment to our Third Amended and Restated Articles of Incorporation. Only shareholders of record at the close of business on March 25, 2015may vote at the Annual Meeting or any adjournment or postponement thereof. By Order of the Board of Directors William R. Langton Secretary YOUR VOTE IS IMPORTANT Whether or not you plan to attend the Annual Meeting, we urge you to vote as soon as possible. If you received the Notice of Internet Availability of Proxy Materials (the “Notice”), you may vote via the Internet as described in the Notice. If you received a copy of the proxy card by mail, you may vote by Internet or telephone as instructed on the proxy card, or you may sign, date and mail the proxy card in the envelope provided. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2015 ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 20, 201 5 . Our Proxy Statement for the 2015 Annual Meeting of Shareholders and our Annual Report on Form 10-K for the fiscal year ended December 31, 201 4 are available at www.proxyvote.com . T ABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 CORPORATE GOVERNANCE 8 Board Leadership Structure 8 Risk Oversight 8 Nominating Process and Board Diversity 8 Director Independence 9 Code of Business Conduct and Ethics 9 Communications with the Board and Corporate Governance Guidelines 9 Board Meetings 10 Committees of the Board 10 Certain Relationships and Related Party Transactions 11 Compensation Committee Interlocks and Insider Participation 12 Section 16(a) Beneficial Ownership Reporting Compliance 12 PROPOSAL 1 ELECTION OF DIRECTORS 13 General Information 13 Nominees 13 Voting Agreement 15 Voting Information and Board Voting Recommendation 15 COMPENSATION DISCUSSION AND ANALYSIS 16 Named Executive Officers 16 Executive Transitions and Leadership Reorganization 16 Executive Compensation Philosophy and Objectives 17 Compensation Decisions and Processes 17 Peer Group 18 Other Compensation and Equity-Related Policies 19 Elements of Executive Compensation 20 Severance and Change in Control Benefits 26 Summary Compensation Table 27 Grants of Plan-Based Awards 28 Outstanding Equity Awards at 2014 Year-End 29 Option Exercises and Stock Vested in 2014 30 Pension Benefits 30 Nonqualified Deferred Compensation 30 Potential Payments Upon Termination or Change in Control 30 COMPENSATION COMMITTEE REPORT 37 Compensation Risk Assessment 37 Conflict of Interest Analysis 37 DIRECTOR COMPENSATION 37 Non-Employee Director Compensation for 2014 38 Non-Employee Directors – Outstanding Equity Awards at 2014 Fiscal Year-End 39 PROPOSAL 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 40 AUDIT COMMITTEE REPORT 41 FEES PAID TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 42 PROPOSAL 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION 43 PROPOSAL 4 APPROVAL OF AMENDMENT TO THE THIRD AMENDED AND RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS 44 OTHER MATTERS 45 SUBMISSION OF SHAREHOLDER PROPOSALS AND NOMINATIONS 45 Proposals Included in the Proxy Statement 45 Proposals Not Included in the Proxy Statement 45 ADDITIONAL INFORMATION 45 APPENDIX I – AMENDMENT TO ARTICLES OF INCORPORATION I-1 PROTO LABS, INC. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 PROXY STATEMENT The board of directors of Proto Labs, Inc. is soliciting proxies for use at the Annual Meeting to be held on May 20, 2015, and at any adjournment or postponement of the meeting. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Q: Who can vote? A: You can vote if you were a shareholder at the close of business on the record date of March 25, 2015 (the “Record Date”). There were a total of shares of our common stock outstanding on the Record Date.The Notice of Internet Availability of Proxy Materials (the “Notice”), notice of annual meeting, this Proxy Statement and accompanying proxy card and the Annual Report on Form 10-K for 2014 were first mailed or made available to you beginning on or about April 7, 2015. This Proxy Statement summarizes the information you need to vote at the Annual Meeting. Q: Who can attend the Annual Meeting? A: All shareholders as of the Record Date, or their duly appointed proxies, may attend the Annual Meeting. If you hold your shares in street name, then you must request a legal proxy from your broker or nominee to attend and vote at the Annual Meeting. Q: What am I voting on? A: You are voting on: •Election of sevennominees as directors to hold office until the next Annual Meeting of Shareholders or until their successors are duly elected. • Ratification of the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2015. •Approval on an advisory basisof the compensation of our officers disclosed in this Proxy Statement, which we refer to as a “say-on-pay” vote. •Approval of an amendment to our Third Amended and Restated Articles of Incorporation to implement a majority voting standard in uncontested director elections. Q: How does the board of directors recommend I vote on the proposals? A: The board is soliciting your proxy and recommends you vote: • FOR the director nominees; • FOR the ratification of the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2015; • FOR the say-on-pay proposal; and • FOR the amendment to our Third Amended and Restated Articles of Incorporation. 1 Q: Why did I receive a notice in the mail regarding the Internet availability of proxy materials instead of a paper copy of the proxy materials? A: “Notice and Access” rules adopted by the United States Securities and Exchange Commission (the “SEC”) permit us to furnish proxy materials, including this Proxy Statement and our Annual Report on Form 10-K for 2014, to our shareholders by providing access to such documents on the Internet instead of mailing printed copies. Shareholders will not receive printed copies of the proxy materials unless they request them. Instead, the Notice will instruct you as to how you may access and review all of the proxy materials on the Internet. The Notice also instructs you as to how you may submit your proxy on the Internet. If you would like to receive a paper or email copy of our proxy materials, you should follow the instructions for requesting such materials in the Notice. Any request to receive proxy materials by mail will remain in effect until you revoke it. Q: How many shares must be voted to approve each proposal? A: Quorum.
